In this case the Attorney General has filed a motion to dismiss appeal, which reads as follows: "Comes now the state of Oklahoma by the Attorney General and moves the court to dismiss the appeal herein, and for grounds for said motion shows: That heretofore, to wit, on the 17th day of July, 1912, in the case of State of Oklahoma vs. W.M. Caudill, pending in the county court of Custer county, a verdict was returned by a jury finding the defendant guilty upon an information charging the maintenance of a place where intoxicating liquors were received and kept for sale, etc. That the court upon said verdict imposed a fine of one hundred fifty dollars, but did not impose a jail sentence as required by the laws of Oklahoma for violation of the liquor laws. That thereafter and on October 24, 1912, an appeal was prosecuted from said judgment. That on December 7, 1912, the state filed a motion for an order to remand the cause for proper judgment; that the case was set for submission on March 7, 1913, at which time *Page 644 
plaintiff in error by his counsel in open court filed a motion to dismiss the appeal; that thereafter on March 22, 1913, this court dismissed said appeal pursuant to the motion of the plaintiff in error and remanded the cause to the county court of Custer county with directions that the court assess the punishment of appellant by both such fine and imprisonment within the terms of the law as in its discretion it might deem proper. That the mandate issued out of this court on the 8th day of April, 1913, and was received and filed by the clerk of the county court of Custer county on the 10th day of April, 1913; that on said day the plaintiff in error was present in person and represented by his counsel, at which time the court proceeded to sentence the said defendant in compliance with the mandate of this court and of the laws in force, and adjudged and decreed that the plaintiff in error pay a fine of one hundred fifty dollars and that he be confined in the county jail of Custer county for thirty days. And the state says that this appeal is unauthorized; that the trial court in the imposition of the penalty imposed by law acted in strict accordance with the mandate of this court, and that there is no question properly before this court upon this appeal. Wherefore, the state moves that the appeal be dismissed, and that the trial court be directed to enforce the judgment rendered in said cause on the 10th day of April, 1913." This is the second appeal in this case. See 9 Okla. Crim. 66, 130 P. 812. The judgment pursuant to the mandate of this court was entered April 10, 1913. This appeal is on a transcript, yet it appears that the lower court allowed 105 days in orders extending the time to make and serve a case-made. Obviously no good cause could be shown for the orders so made, and the allowance of bail was a matter of doubtful propriety. The motion to dismiss the appeal is sustained. Mandate forthwith, with direction to the court below to cause its judgment and sentence to be executed without further delay.